KUNKLE, J.
1. Where the defendant is convicted in the Court of Common Pleas upon an indictment for a third offense for possession of intoxicating liquor, and where, upon a plea of guilty, such trial court orders the defendant imprisoned as for a third offense, and the defendant is so imprisoned, a writ of habeas corpus is not the appropriate remedy to secure the defendant’s release.
2. In such case the trial court had jurisdiction to determine the regularity of the first and second convictions, and if the trial court erred in such determination then the defendant’s remedy is a proceeding in error and not a writ of habeas corpus.
(Ferneding and Allread, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.